Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 37, 49 the prior art of record, specifically (US 20210219341) teaches A system comprising: a plurality of base stations forming a multicast broadcast single frequency network operating using unlicensed frequency resources; and a network element configured to allocate a transmission period to each of the plurality of base stations; (paragraphs 74, 77);
However, none of the prior art cited alone or in combination provides the motivation to teach; wherein: each base station is configured to: independently determine whether the unlicensed frequency resources are available for transmission, and transmit a data packet using the unlicensed frequency resources during the allocated transmission period only if the unlicensed frequency resources are determined to be available, and inform the network element about the unavailability of the unlicensed frequency resources if the unlicensed frequency resources are determined by the base station to be unavailable for transmission, the network element is configured to allocate a sub-period of the allocated transmission period for the base station to determine whether the unlicensed frequency resources have become available, and the base station is configured to transmit the data packet using the unlicensed frequency resources before expiry of the allocated transmission period if it is determined that the unlicensed frequency resources have become available, wherein each base station is configured to discard the data packet if the unlicensed frequency resources are determined by the base station to be unavailable for transmission. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 37, 39-49, 51-58 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Wang, Pengfei, et al. "Cellular V2X communications in unlicensed spectrum: Harmonious coexistence with VANET in 5G systems." IEEE Transactions on Wireless Communications 17.8 (2018): 5212-5224: provides: With the increasing demand for vehicular data transmission, limited dedicated cellular spectrum becomes a bottleneck to satisfying the requirements of all cellular vehicle-to-everything (V2X) users. To address this issue, unlicensed spectrum is considered to serve as the complement to support cellular V2X users. In this paper, we study the coexistence problem of cellular V2X users and vehicular ad hoc network (VANET) users over the unlicensed spectrum. To facilitate the coexistence, we design an energy sensing-based spectrum sharing scheme, where cellular V2X users are able to access the unlicensed channels fairly while reducing the data transmission collisions between cellular V2X and VANET users. In order to maximize the number of active cellular V2X users, we formulate the scheduling and resource allocation problem as a two-sided many-to-many matching with peer effects. We then propose a dynamic vehicle-resource matching algorithm and present the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641